                                                                                                         1

                                                                                                         2

                                                                                                         3

                                                                                                         4

                                                                                                         5

                                                                                                         6

                                                                                                         7

                                                                                                         8
                                                                                                                                               UNITED STATES DISTRICT COURT
                                                                                                         9
                   Chicago Ƈ&OHYHODQGƇ&ROXPEXVƇ+RXVWRQƇ/RV$QJHOHVƇ6DQ)UDQFLVFRƇ6W/RXLV




                                                                                                                                           NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        10

                                                                                                        11 IN RE TOY ASBESTOS LITIGATION,                        )   Case No. 4:19-cv-00325-HSG
                                                                                                                                                                 )
                                                                                                        12                            Plaintiffs,                )   [PROPOSED] ORDER GRANTING
                                                                                                                                                                 )   DISMISSAL WITH PREJUDICE OF
TUCKER ELLIS LLP




                                                                                                        13            v.                                         )   FLOWSERVE US INC.
                                                                                                                                                                 )
                                                                                                        14 HONEYWELL INTERNATIONAL INC.,                         )   Judge: Honorable Haywood S. Gillam, Jr.
                                                                                                           f/k/a ALLIED-PRODUCTS LIABILITY                       )
                                                                                                        15 SIGNAL, INC., sued as successor-in-interest           )
                                                                                                           to BENDIX CORPORATION, et al.,                        )
                                                                                                        16                                                       )
                                                                                                                             Defendants.                         )
                                                                                                        17

                                                                                                        18            The Court, having considered the stipulation of plaintiffs Agnes Toy, individually and successor-

                                                                                                        19   in-interest to the Estate of Thomas H, Toy, deceased and Thomas H. Toy, Jr. and defendant Flowserve

                                                                                                        20   US Inc., solely as successor to Edward Valves, Inc., hereby approves the stipulation and orders that

                                                                                                        21   plaintiffs’ claims against Flowserve US Inc., solely as successor to Edward Valves, Inc. be and hereby

                                                                                                        22   are DISMISSED WITH PREJUDICE pursuant to Fed. R. Civ. P 41(a)(2). Each party to bear its own

                                                                                                        23   costs.

                                                                                                        24            IT IS SO ORDERED.

                                                                                                        25

                                                                                                        26   Dated:        1/8/2020           __________
                                                                                                                                                                     Haywood S. Gillam, Jr.
                                                                                                        27                                                           United States District Court Judge

                                                                                                        28


                                                                                                                                ORDER GRANTING DISMISSAL WITH PREJUDICE OF FLOWSERVE US INC.
                                                                                                             013066\000138\550156.1
